Citation Nr: 0206568	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  96-05 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).

(The issue of entitlement to an increased rating for a lumbar 
strain, currently evaluated as 10 percent disabling, will be 
the subject of a later decision by the Board of Veterans' 
Appeals (Board).)


REPRESENTATION

Appellant represented by:	Wm. Michael White, Attorney at 
Law


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1970.

This matter comes before the Board on appeal from a December 
1998 decision by the RO.  In April 2001, the Board denied the 
veteran's application to reopen a previously denied claim of 
entitlement to service connection for PTSD.  Subsequently, 
the veteran appealed the Board's April 2001 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In April 2001, the Secretary filed a motion for remand 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), which became effective during 
the pendency of this appeal.  The new law contains revised 
notice provisions, and additional requirements pertaining to 
VA's duty to assist.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  In light of the VCAA and Holliday v. 
Principi, 14 Vet. App. 280 (2001), the Secretary requested 
that the Court remand the case for re-adjudication.  By an 
order dated in May 2001, the Court granted the Secretary's 
motion, vacated the Board's April 2001 decision, and remanded 
the matter to the Board.

The Board is undertaking additional development on the issue 
of entitlement to an increased rating for a lumbar strain 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When the additional evidentiary development is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  After giving 
the notice and reviewing any response from the veteran, the 
Board will prepare a separate decision addressing this issue.



FINDINGS OF FACT

1.  By rating action in April 1995, the RO denied a claim of 
entitlement to service connection for PTSD.  The veteran was 
notified of the denial by letter that same month, but did not 
initiate an appeal.

2.  Certain new evidence received since the April 1995 RO 
denial, when considered in conjunction with the entire 
record, is so significant that it must be considered to 
decide fairly the merits of the veteran's claim of service 
connection for PTSD.

3.  Certain of the veteran's alleged in-service stressors 
have been corroborated by official records.

4.  The diagnosis of PTSD is based on a confirmed stressor.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for PTSD has 
been submitted.  38 U.S.C.A. § 1110, 5108, 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156(a) (2001).

2.  The veteran has PTSD that is the result of disease or 
injury incurred in or aggravated by military service.  
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran's current claim of service connection for PTSD is 
not his first such claim.  By rating action of April 1995, 
the RO, among other things, denied an earlier claim of 
entitlement to service connection for PTSD.  The veteran was 
informed of the denial but did not initiate an appeal.  
Consequently, that decision is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (1994).

More recently, by rating action of December 1998, the RO 
denied the veteran's application to reopen the claim of 
entitlement to service connection for PTSD.  He was informed 
of the denial and filed an appeal.  

As the April 1995 RO decision is deemed to be final, see 
38 U.S.C.A. § 7105 and 38 C.F.R. §§ 20.200, 20.302, 20.1103, 
the claim may now be reopened only if new and material 
evidence has been submitted since the last final 
disallowance-April 1995.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).

The Board must address the issue of whether new and material 
evidence has been submitted in the first instance because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  Once the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, effective for claims 
filed prior to August 29, 2001, new and material evidence is 
defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a) (2001); cf. Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)) (new and material evidence is defined 
differently for claims filed on or after August 29, 2001). 

The Board has reviewed the evidence associated with the 
claims folder since the April 1995 RO denial, and finds that 
new and material evidence has been received sufficient to 
reopen the previously denied claim of service connection for 
PTSD.  The evidence available at the time of the April 1995 
denial included a private psychiatric evaluation report, 
dated in December 1992, indicating that the veteran suffered 
from PTSD which was the result of the veteran's involvement 
in the Vietnam War.

The evidence obtained in connection with the veteran's 
attempt to reopen includes, of particular interest, a 
psychological assessment and employability evaluation report 
from a private psychologist, dated in March 2002, indicating 
that the veteran's PTSD was causally related to his 
experiences in the military.

What is different about the newly received evidence is that 
it now includes a medical opinion on the etiology of the 
veteran's PTSD, which opinion includes a more detailed 
analysis of the clinical assessment of PTSD.  While it is 
true that the December 1992 private physician's opinion was 
previously of record, the Board finds that the March 2002 
opinion elaborates on the conclusion made in December 1992, 
and therefore is not cumulative of evidence before the RO in 
April 1995.  Paller v. Principi, 3 Vet. App. 535, 538 (1992).  
The Board finds that this private opinion constitutes 
evidence that is new and material as defined by 38 C.F.R. 
§ 3.156(a).  In short, it tends to support the veteran's 
claim in a manner somewhat different from the evidence 
previously of record.  Consequently, the March 2002 private 
opinion bears directly and substantially upon the issue at 
hand, and is neither duplicative nor cumulative, and is so 
significant that it must be considered in order to decide 
fairly the merits of the underlying claim.  38 C.F.R. 
§ 3.156(a).  Accordingly, the Board concludes that the 
veteran has submitted new and material evidence.  In other 
words, the evidence now tends to provide probative 
information beyond what was known previously.  Accordingly, 
the Board concludes that the veteran has submitted new and 
material evidence under 38 C.F.R. § 3.156(a).  

Service Connection

In light of the finding above that the claim is reopened, the 
Board turns to a review of the entire record on a de novo 
basis.  38 C.F.R. § 3.156(b).  In order to award service 
connection for PTSD, there must be medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2001).  Where it is 
determined that the veteran was engaged in combat with the 
enemy and the claimed stressor is related to such combat, the 
veteran's lay testimony regarding the claimed stressor is 
accepted as conclusive as to its actual existence absent 
clear and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f); 64 Fed. Reg. 32,807-32,808 
(1999).  Where, however, VA determines that the veteran did 
not engage in combat with the enemy, or that the veteran did 
engage in combat with the enemy but the claimed stressor is 
not related to such combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
that corroborates the veteran's testimony as to the 
occurrence of the claimed stressor.  See 38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f); Cohen 
(Douglas) v. Brown, 10 Vet. App. 128 (1997).

The veteran contends that he has PTSD as a result of 
stressors he experienced during service in Vietnam.  Based on 
a review of the evidence, the Board finds that service 
connection for PTSD is warranted.  The record contains 
diagnoses of PTSD, including one provided by the March 2002 
private psychologist who also based the diagnosis on the 
veteran's military service in Vietnam.  Because the veteran 
does not assert that his in-service stressor is combat 
related, its occurrence must be corroborated by credible 
supporting evidence.  

In that regard, the record shows that, in February 1999, 
United States Armed Services Center for Research of Unit 
Records (USASCRUR) verified that the veteran served in 
Vietnam with the 3rd Battalion, 82nd Artillery, and that his 
military occupational specialty was as a light vehicle 
driver.  USASCRUR verified that, in February 1969, on LZ 
Baldy, the veteran's unit sustained a ground attack aimed at 
the Fire Direction Center (FDC), which had one wall partially 
caved in by a satchel charge and suffered 12 wounded in 
action.  In May 1969, sappers launched another attack, but 
were unable to reach the FDC.  

The Board finds that the veteran's unit records corroborate 
the veteran's report of an in-service stressor.  In other 
words, there is independent evidence of the occurrence of a 
stressful event, and the evidence implies the veteran's 
personal exposure.  Although the veteran's unit records do 
not specifically state that the veteran was present during 
the ground attacks, the fact that he was stationed with a 
unit that was attacked strongly suggests that he was, in 
fact, exposed to the attacks.  The Court has held that 
corroboration of every detail is not required.  Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  In other words, similar to 
the facts set forth in Suozzi, the veteran's presence with 
his unit at the time such attacks occurred corroborates his 
statement that he experienced such attacks personally.  The 
Court noted that 38 C.F.R. § 3.304(f) only requires, as to 
stressor corroboration, "credible supporting evidence" that 
the claimed in-service stressor occurred.  The veteran's unit 
records are clearly credible evidence that the rocket attacks 
that the veteran alleges did in fact occur.  See Pentecost v. 
Principi, 2002 U.S. App. Vet. Claims LEXIS 383 (May 24, 2002) 
(discussing Suozzi).

In summary, the veteran has met the three requirements 
necessary to establish service connection for PTSD.  He has a 
diagnosis of PTSD, his in-service stressors have been 
corroborated, and a medical professional has provided the 
necessary nexus between the current diagnosis of PTSD and the 
veteran's alleged stressor.  Therefore all three elements 
necessary for the award of service connection for PTSD have 
been established, and a grant of service connection is 
warranted. 

In deciding this case, the Board has considered the 
applicability of the VCAA.  It is the Board's conclusion that 
the new law does not preclude the Board from proceeding to an 
adjudication of the veteran's claim.  The Board finds that 
further action by the RO in accordance with the VCAA is not 
necessary in this case especially in light of the decision to 
grant the benefit sought-service connection for PTSD.  Thus, 
despite the representative's request that the RO review the 
case again, another remand would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no additional benefit flowing to the 
veteran).  


ORDER

Service connection for PTSD is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

